PER CURIAM.
Husband appeals the trial court’s permanent alimony award to wife in a dissolution proceeding. On consideration of the record, the briefs and the oral argument, we find that the award of permanent, as opposed to rehabilitative, alimony is justified in view of wife’s unrebutted testimony at trial that she was then being treated for a heart condition and had been instructed by her doctor to resign her employment. We note that the award is subject to modification if wife recovers and is able to work in the future. Husband’s other points are without merit.
Wife’s petition for an award of attorney’s fees incurred in defending this appeal will be granted provisionally in accordance with this court’s opinion in Dresser v. Dresser, 350 So.2d 1152 (Fla. 1st DCA 1977).
AFFIRMED.
SMITH, Acting C. J., and ERVIN and BOOTH, JJ., concur.